SUMMARY ORDER
We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal. In cases where parties have consented to entry of a judgment, they typically lack standing to appeal. See 15A Charles Alan Wright et. al., Federal Practice & Procedure § 3902 (2d ed.1992). Here, we cannot consider appellant’s arguments because the parties appear to have consented to the dismissal. Therefore, on the current record, there is no genuine case or controversy. See Druhan v. Am. Mut. Life, 166 F.3d 1324, 1326 (11th Cir.1999). Further, this Court is unable to evaluate Joseph’s allegation because the issue depends on evidence not reflected in the record before us. The district court is in the best position to develop a factual record. See Creatore v. Town of Trumbull, 68 F.3d 59, 61 (2d Cir.1995).
We therefore remand the case to the district court so that the record may be developed. On remand, Joseph may offer appropriate challenges to the stipulation of discontinuance and/or the “confidential settlement agreement” and the court may consider the validity of the documents. See Fed. R. Civ. P. 60(b). This reasoning also applies to Joseph’s claim against his attorney, which is also based on facts that do not appear in the record. See Blondin v. Dubois, 189 F.3d 240, 244 (2d Cir.1999).
Accordingly, for the reasons set forth above, the appeal is REMANDED.